DETAILED ACTION
Claims 1-15 are presented.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Relevant references include:
Hiroi et al. (US 2003/0007677) - In a pattern inspecting apparatus, images of places which have been detected by repeating stage scan and stored successively in the order of detection and which can be expected to be the same pattern are compared with one another, then different places are selected as defect candidates, and a place which has become a defect candidate twice is regarded as a true defect. However, a comparison of images obtained by different stage scans and the occurrence of a place capable of being inspected only once lead to a deterioration in the performance of detecting various error defects and an area incapable of being inspected, respectively. In the present invention, for solving this problem, defects detected in a high sensitivity condition are regarded as defect candidates and a critical threshold value (a threshold value used as a boundary to detect a smaller value as a defect) of a defect candidate portion is obtained by an image processing circuit or an image of the defect candidate portion is obtained by processing with software. Further, the critical threshold value thus obtained is compared with plural threshold values, thereby permitting plural inspection results to be obtained in a single inspection.
Koren et al. (US 9,418,413) - A system, a non-transitory computer program product and a method for selecting an inspection recipe, the method includes: (i) obtaining an image of a structural element of the semiconductor device; (ii) calculating multiple types of distances between the image of the structural element and each of a plurality of reference images obtained by applying a plurality of inspection recipes; and (iii) automatically selecting at least one selected inspection recipe out of the plurality of inspection recipes based on values of the multiple types of distances.
Toyoda (US 2015/0009319) - a semiconductor measurement apparatus capable of obtaining a measurement result that appropriately reflects the deformation of a pattern even if plural causes for the deformation of the pattern exist together. In order to attain the above object, the semiconductor measurement apparatus is proposed in the following way. The semiconductor measurement apparatus is capable of measuring the dimensions between plural measurement points of different positions of the edge of a reference pattern and plural corresponding points of the circuit pattern of an electronic device, in which the corresponding points correspond to the plural measurement points. In addition, the semiconductor measurement apparatus is capable of measuring the spacings between the circuit pattern and the reference pattern, both of which exist in a predefined measurement area, selecting a second measured value aggregation from a first measured value aggregation comprised of measured values at plural points in the measurement area based on a predefined sampling condition, and calculating the measurement value based on the second measured value aggregation.
The references discloses subject matters relevant to the topics of measuring various dimensional parameters of semiconductor entities.
Nevertheless, they do not disclose:  
An intelligence identified measuring method for a semiconductor image, comprising the steps of: 
providing an original image of a semiconductor; 
identifying a type and/or a category of the original image by artificial intelligence;
 introducing a predetermined dimension measuring mode corresponding to the identified type and/or the identified category to scan the original image to generate a measurement signal of the original image; 
and extracting a designated object from the original image to generate a specific physical parameter of the original image after operation based on a measurement signal of the designated object and the measurement signal of the original image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645